This cause has come on for further consideration upon the filing of a Petition for Reinstatement by respondent, Philip Anthony Mesi. On April 22,1998, the Board of Commissioners on Grievances and' Discipline filed its report recommending that respondent, Philip Anthony Mesi, be reinstated to the practice of law in Ohio. Pursuant to Gov.Bar R. V(10)(G)(6), relator filed objections on May 7, 1998.
IT IS HEREBY ORDERED by the court that respondent may file an answer brief on or before fifteen days from the date of filing of objections.